Exhibit 10.1

 

March 13, 2005

 

Mr. Bill Bensten
928 Mackall Avenue
McLean, Virginia 22101

 

RE: John Hancock Life Insurance Company (the “Insurance Company”) Policy number
              dated           , 2005 in the amount of $3,000,000 covering
William Bensten for the benefit of the William P. Bensten Family Insurance Trust
(the “Life Insurance Policy”)

 

Dear Bill,

 

This letter is to memorialize our understanding regarding the payment of the
premiums associated with the above referenced Life Insurance Policy. Comstock
Homebuilding Companies, Inc. (the “Company”) agrees to reimburse you for premium
payments you make in connection with the Life Insurance Policy as set forth
herein. These payments will be in addition to your Base Salary and Bonus
Compensation as defined in your Employment Agreement dated             , 2005
(the “Employment Agreement”), will be in addition to the standard insurance
benefits provided by the Company to its employees, and will be made by
reimbursement of these expenses in accordance with the Employee Handbook
policies regarding reimbursements, for a period covering January 1, 2005 through
December 31, 2008. The annual premium reimbursement payable by the Company shall
not exceed $6,000.00, which shall be the only responsibility of the Company
hereunder and you, and the William P. Bensten Family Insurance Trust agree to
hold harmless and indemnify the Company from any claims of any kind from any
party resulting from the non-payment of premiums associated with the policy or
the failure of the insurance company you select to honor a claim. The amounts so
paid by the Company shall be treated as 1099 income to you and shall be reported
as such to all applicable taxing authorities.

 

The Company’s obligation to make these reimbursement payments of premiums paid
by you shall cease immediately upon the occurrence of any of the following
events: (i) your death, (ii) termination of your employment for Cause, as that
term is defined in the Employment Agreement, (iii) your resignation for reasons
other than Good Reason, as that term is defined in the Employment Agreement,
(iv) any situation which would trigger accelerated vesting of all unvested
shares (the “Unvested Shares”) under the terms of your Restricted Stock
Agreement dated December 14, 2004 (the “Stock Agreement”), (v) the occurrence of
any event which, pursuant to the Employment Agreement or the

 

--------------------------------------------------------------------------------


 

Stock Agreement, would make you ineligible to receive the Unvested Shares, or
(vi) the vesting of stock valued at the time of vesting(s) in the cumulative
amount of $3,000,000.

 

Please return a signed copy of this letter, acknowledging your agreement with
the conditions set forth herein along with a copy of the Life Insurance policy
and the invoice for the first annual premium.

 

Sincerely,

 

 

/s/ Christopher Clemente

 

/s/ William Bensten

 

Christopher Clemente

William Bensten

Chief Executive Officer

 

 

 

Seen and agreed to on this day of            , 2005:

William P. Bensten Family Insurance Trust

 

 

 

 

 

By:

/s/ William Bensten

 

 

Name:

William Bensten

 

 

 

--------------------------------------------------------------------------------